          Case 6:19-cv-00556-AA               Document 201            Filed 04/28/21   Page 1 of 39




GREGORY A. CHAIMOV, OSB #822180
gregorychaimov@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2300
Portland, OR 97201
Tel: (503) 241-2300

MARCIA ROBINSON LOWRY (pro hac vice)
mlowry@abetterchildhood.org
DAWN J. POST (pro hac vice)
dpost@abetterchildhood.org
ANASTASIA BENEDETTO (pro hac vice)
abenedetto@abetterchildhood.org
AARTI IYER (pro hac vice)
aiyer@abetterchildhood.org
A BETTER CHILDHOOD
355 Lexington Avenue, Floor 16
New York, NY 10017
Tel: (646) 795-4456

EMILY COOPER, OSB #182254
ecooper@droregon.org
THOMAS STENSON, OSB #152894
tstenson@droregon.org
DISABILITY RIGHTS OREGON
511 SW 10th Avenue, Suite 200
Portland, OR 97205
Tel: (503) 243 2081

PAUL C. SOUTHWICK, OSB #09141
paul@paulsouthwick.com
PAUL SOUTHWICK LAW LLC
8420 N Ivanhoe St.
Portland, OR 97203
Tel: (503) 806 9517

Attorneys for Plaintiffs
                                    UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                              EUGENE DIVISION

                                                                Case No. 6:19-cv-00556-AA
WYATT B., et al.,
                                      Plaintiffs,                 PLAINTIFFS’ REPLY IN SUPPORT
                                                                  OF MOTION TO CERTIFY AS
         v.                                                       CLASS ACTION
KATE BROWN, et al.,
                                   Defendants.


PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001                DAVIS WRIGHT TREMAINE LLP
                                              1300 S.W. Fifth Avenue  Suite 2400
                                            Portland, Oregon 97201  (503) 241-2300
           Case 6:19-cv-00556-AA                       Document 201                 Filed 04/28/21               Page 2 of 39




                                                    TABLE OF CONTENTS
                                                                                                                                           Page

PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

I.        NINTH CIRCUIT PRECEDENT SUPPORTS CLASS CERTIFICATION...................... 2

          A.         Defendants’ Arguments Amount to an Improper Call for a “Mini-Trial” On this
                     Case’s Merits .......................................................................................................... 2

          B.         The Ninth Circuit Has Upheld Class Certification in Similar Child Welfare
                     Actions .................................................................................................................... 3

II.       PLAINTIFFS HAVE DEMONSTRATED COMPLIANCE WITH RULE 23(A)’S
          REQUIREMENTS .............................................................................................................. 7

          A.         Plaintiffs Have Met Rule 23(a)’s Commonality Requirement ............................... 7

                     1.         Plaintiffs’ Motion Affirmatively Demonstrates Common Questions of
                                Law or Fact ................................................................................................. 7

                     2.         Defendants Improperly Conflate Plaintiffs’ Commonality Showing with
                                the Merits .................................................................................................. 10

          B.         Plaintiffs Have Met Rule 23(a)’s Typicality Requirement ................................... 15

                     1.         Plaintiffs’ Motion Affirmatively Demonstrates that the Claims of Named
                                Plaintiff Children Are Typical of the Claims of the Putative Class and
                                Subclasses ................................................................................................. 15

                     2.         Defendants’ Typicality Analysis Misconstrues the Meaning of “Typical”
                                Within Rule 23 .......................................................................................... 16

          a.     Defendants Mistakenly Argue “Typicality” Requires Plaintiffs to be Statistically
          Representative in Areas of Defendants’ Choosing ........................................................... 17

          b.     Defendants Mistakenly Argue “Typicality” Requires Plaintiffs to Endure Identical
          Experiences or Suffer Identical Harm............................................................................... 18

          C.         Plaintiffs’ Subclasses Also Meet Rule 23’s Commonality and Typicality
                     Requirements ........................................................................................................ 21

                     1.         Plaintiffs’ Motion Affirmatively Demonstrates that the ADA Subclass
                                Meets the Commonality and Typicality Requirements ............................ 22

                     2.         Plaintiffs’ Motion Affirmatively Demonstrates that the SGM Subclass
                                Meets the Commonality and Typicality Requirements ............................ 25

                     3.         Plaintiffs’ Motion Affirmatively Demonstrates that the Aging-Out
                                Subclass Meets the Commonality and Typicality Requirements ............. 28

Page i – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION

4812-4116-4775v.1 0201450-000001                        DAVIS WRIGHT TREMAINE LLP
                                                      1300 S.W. Fifth Avenue  Suite 2400
                                                    Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA                    Document 201               Filed 04/28/21            Page 3 of 39




         D.        Plaintiffs Have Met Rule 23(a)’s Adequacy Requirement ................................... 29

                   1.         Defendants May Not Challenge the Qualifications of Next Friends in an
                              Opposition to Class Certification .............................................................. 30

                   2.         Kathleen Strek, Ksen Murry, and Michelle McAllister Advocate for the
                              Named Plaintiffs’ Best Interests and have Sufficient Relationships with
                              them to Serve as Next Friends .................................................................. 31

III.     CONCLUSION ................................................................................................................. 31




Page ii – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001                     DAVIS WRIGHT TREMAINE LLP
                                                   1300 S.W. Fifth Avenue  Suite 2400
                                                 Portland, Oregon 97201  (503) 241-2300
           Case 6:19-cv-00556-AA                     Document 201               Filed 04/28/21             Page 4 of 39




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Federal Cases

Alcantar v. Hobart Serv.,
   800 F.3d 1047 (9th Cir. 2015) .................................................................................................13

Amgen Inc. v. Conn. Ret. Plans & Tr. Funds,
  568 U.S. 455 (2013) ...................................................................................................................3

Arc of Wash. State Inc. v. Braddock,
   427 F.3d 615 (9th Cir. 2015) ...................................................................................................22

Armstrong v. Davis,
   275 F.3d 849 (9th Cir. 2001) ........................................................................................... passim

B.K. v. Snyder,
   922 F.3d 957 (9th Cir. 2019) ........................................................................................... passim

Baby Neal v. Casey,
   43 F.3d 48 (3d Cir. 1994).......................................................................................................4, 9

Bhatia v. Corrigan,
   No. C 07-2054 CW, 2007 U.S. Dist. LEXIS 39620 (N.D. Cal. May 16, 2007) ......................31

D.G. v. Yarbrough,
   278 F.R.D. 635 (N.D. Okla. 2011)...........................................................................................14

DG v. Devaughn,
  594 F.3d 1188 (10th Cir. 2010) .......................................................................................4, 9, 14

Farmer v. Brennan,
   511 U.S. 825 (1994) .................................................................................................................13

Giles v. St. Charles Health Sys., Inc.,
    294 F.R.D. 585 (D. Or. 2013) (Aiken, J.) ..................................................................................2

Hanlon v. Chrysler Corp.,
   150 F.3d 1011 (9th Cir. 1998) .................................................................................................15

Hanon v. Dataproducts Corp.,
   976 F.2d 497 (9th Cir. 1992) .......................................................................................15, 25, 26

Helling v. McKinney,
   509 U.S. 25 (1993) ...................................................................................................................20

Page iii – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION

4812-4116-4775v.1 0201450-000001                       DAVIS WRIGHT TREMAINE LLP
                                                     1300 S.W. Fifth Avenue  Suite 2400
                                                   Portland, Oregon 97201  (503) 241-2300
           Case 6:19-cv-00556-AA                       Document 201               Filed 04/28/21              Page 5 of 39




Henry A. v. Willden,
   678 F.3d 991 (9th Cir. 2012) ...................................................................................................13

Hoffman v. Blattner Energy, Inc.,
   315 F.R.D. 324 (C.D. Cal. 2016) ...............................................................................................6

J.N. v. Oregon Dep’t of Educ.,
    No. 6:19-CV-00096-AA, 2021 U.S. Dist. LEXIS 22363 (D. Or. Feb. 5, 2021)
    (Aiken, J.).......................................................................................................................8, 20, 21

Jermyn v. Best Buy Stores, L.P.,
   276 F.R.D. 167 (S.D.N.Y. 2011) .............................................................................................12

Jimenez v. Allstate Ins. Co.,
   765 F.3d 1161 (9th Cir. 2014) .............................................................................................7, 11

Lane v. Kitzhaber,
   283 F.R.D. 587 (2012) .............................................................................................................22

M.D. v. Abbott,
   907 F.3d 237 (5th Cir. 2018) .................................................................................................4, 9

M.D. v. Perry,
   294 F.R.D. 7 (S.D. Tex. 2013) .................................................................................................25

Marisol A. by Forbes v. Giuliani,
  126 F.3d 372 (2d Cir. 1997)...................................................................................................4, 9

Marisol A. v. Giuliani,
  No. 95 CIV. 10533 (RJW), U.S. Dist. LEXIS 5760 (S.D.N.Y. Apr. 23, 1998) ......................30

Parsons v. Ryan,
   754 F.3d 657 (9th Cir. 2014) ........................................................................................... passim

Penk v. Or. State Bd. Of Higher Educ.,
   93 F.R.D. 45 (D. Or. 1981) ......................................................................................................18

Rodriguez v. Hayes,
   578 F.3d 1032 (9th Cir. 2009) .................................................................................................18

Sali v. Corona Reg’l Med. Ctr.,
    909 F.3d 996 (9th Cir. 2018) ...........................................................................................2, 6, 11

Sam M. ex rel. Elliott v. Carcieri,
   608 F.3d 77 (1st Cir. 2010) ......................................................................................................30

Simmons v. Navajo Cty.,
   609 F.3d 1011 (9th Cir. 2010) .................................................................................................22

Page iv – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001                        DAVIS WRIGHT TREMAINE LLP
                                                      1300 S.W. Fifth Avenue  Suite 2400
                                                    Portland, Oregon 97201  (503) 241-2300
           Case 6:19-cv-00556-AA                       Document 201               Filed 04/28/21              Page 6 of 39




Stockwell v. City & Cty. of S.F.,
    749 F.3d 1107 (9th Cir. 2014) ...................................................................................3, 6, 11, 14

Tamas v. Dep’t of Soc. & Health Servs.,
   630 F.3d 833 (9th Cir. 2010) ...................................................................................................13

Tinsley v. Flanagan,
   No. CV-15-00185-PHX-ROS, 2016 U.S. Dist. LEXIS 193289 (D. Ariz. May
   13, 2016) ............................................................................................................................30, 31

Villanueva v. Liberty Acquisitions Servicing, LLC,
    319 F.R.D. 307 (D. Or. 2017) ..................................................................................................11

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) ......................................................................................................... passim

Young v. Nationwide Mut. Ins. Co.,
   693 F.3d 532 (6th Cir. 2012) ...................................................................................................25

Rules

Fed. R. Civ. P. 7(b) ........................................................................................................................30

Fed. R. Civ. P. 23 ................................................................................................................... passim




Page v – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001                        DAVIS WRIGHT TREMAINE LLP
                                                      1300 S.W. Fifth Avenue  Suite 2400
                                                    Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 7 of 39




                                   PRELIMINARY STATEMENT1

         Plaintiffs’ Motion for Class Certification (“Motion”) (ECF 64) seeks certification of a class

of all children for whom the Department of Human Services (“DHS”) has or will have legal

responsibility and who are or will be in the legal and physical custody of the DHS. As detailed in

that motion and supporting memorandum and evidence, Plaintiffs have met all four requirements

of Federal Rule of Civil Procedure 23(a) and the requirements of Rule 23(b)(2).

         Most of Defendants’ response in opposition to Plaintiffs’ motion for class certification does

not argue against class certification at all. Defendants’ multi-page commentary on “the framework

of Oregon’s child welfare system” for instance, see ECF 118 at 12-14, is largely lifted from

Defendants’ motion to dismiss, see ECF 31 at 9-11. Defendants’ reports of “system-wide changes

to Oregon’s child welfare systems,” see ECF 118 at 14-16, similarly rehashes the same supposed

improvements Defendants pointed to in their motion to dismiss, see ECF 31 at 12-13. Defendants

further cast aspersions on the Plaintiff Children’s next friends and assert they “should not be

allowed to serve in that role.” See ECF 118 at 11, 57-59. But none of Defendants’ digressions

relate to Rule 23’s class certification requirements, and none affect the class certification analysis.

         Likewise, Defendants’ insistence that Plaintiffs must demonstrate Defendants’ policies and

practices “cause harm to Oregon’s foster children” or “that the State has been deliberately

indifferent to those purported policies or practices,” see ECF 118 at 10, in order to meet Rule 23’s


1
  While pursuant to the Court’s scheduling order issued on May 21, 2020, see ECF 105, Plaintiffs
were to file their reply in further support of their motion for class certification on September 3,
2020, the parties encountered privilege disputes in connection with Plaintiffs’ depositions of
Defendants’ experts Dr. Kevin Cahill and Ms. Julie Collins, resulting in significant delays.
Plaintiffs’ deposition of Dr. Cahill ultimately took place on March 5, 2021. Plaintiffs’ deposition
of Ms. Collins ultimately took place on March 19, 2021. The parties then entered into settlement
negotiations on March 22, 2021, see ECF 197, and agreed to a 30-day stay for the duration of those
discussions. On April 9, 2021, the Court indicated that settlement did not “appear possible at this
time.” See ECF 200. Plaintiffs file this reply in further support of their motion for class
certification within 30 days of the conclusion of those settlement negotiations.

Page 1 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION

4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 8 of 39




class certification requirements lacks any legal authority. Defendants ultimately seek to substitute

the issue currently before the Court—whether Plaintiffs’ case is capable of resolution on a class-

wide basis—with an untimely examination of the case’s merits. None of these arguments warrant

a denial of class certification. Courts in this jurisdiction confirm that attempts to convert the class

certification determination into a “mini-trial” on the case’s merits are improper. Thus, Plaintiffs

respectfully submit that the Motion should be granted.

                                             ARGUMENT

         Certification of the proposed class is proper because Plaintiffs have satisfied each of Rule

23(a)’s requirements, including commonality and typicality, both factors for which the threshold

requirement is “not high.” Giles v. St. Charles Health Sys., Inc., 294 F.R.D. 585, 590-91 (D. Or.

2013) (Aiken, J.) (internal quotations omitted). Class certification is also appropriate where, as

here, Plaintiffs have also satisfied requirements of Rule 23(b)(2) and Defendants have “acted or

refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class[es] as a whole.” Fed. R. Civ.

P. 23(b)(2). Defendants’ arguments to the contrary fail.

           I. NINTH CIRCUIT PRECEDENT SUPPORTS CLASS CERTIFICATION

              A. Defendants’ Arguments Amount to an Improper Call for a “Mini-Trial” On
                 this Case’s Merits

         As expressly acknowledged by the Ninth Circuit, class certification is a “tentative,

preliminary, and limited stage” of litigation. B.K. v. Snyder, 922 F.3d 957, 974 (9th Cir. 2019)

(internal quotations omitted). Defendants’ arguments against class certification, however,

overwhelmingly center on this case’s merits. This attempt to convert class certification into a mini

trial on the merits is plainly prohibited in the Ninth Circuit. Id.at 971 (“class certification is not a

decision on the merits”); Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1004 (9th Cir. 2018)


Page 2 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
          Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 9 of 39




(“[W]e have never equated a district court’s ‘rigorous analysis’ at the class certification stage with

conducting a mini trial.”).

         The Court’s class certification analysis “must be rigorous” and “may entail some overlap

with the merits of the plaintiff’s underlying claim.” Amgen Inc. v. Conn. Ret. Plans & Tr. Funds,

568 U.S. 455, 465-66 (2013) (citing Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) (internal

quotations omitted). But, as the Supreme Court has made clear, “[m]erits questions may be

considered to the extent—but only to the extent—that they are relevant to determining whether the

Rule 23 prerequisites for class certification are satisfied.” Amgen, 568 U.S. at 466; see also B.K.,

922 F.3d at 973 (“[M]erits questions, while not irrelevant to the class certification inquiry, do not

preclude certification as a matter of law unless proving the answer to a common question or

crafting uniform injunctive relief will be impossible.”); Stockwell v. City & Cty. of S.F., 749 F.3d

1107, 1113–14 (9th Cir. 2014) (holding “that the district court erred in denying class certification

because of its legal error of evaluating merits questions, rather than focusing on whether the

questions presented, whether meritorious or not, were common to the members of the putative

class”). “[C]lass certification is not a decision on the merits.” B.K., 922 F.3d at 971. And yet,

Defendants focus almost exclusively on merits questions—such as whether Plaintiffs have

demonstrated “the existence of common policies or practices to which the State has been

deliberately indifferent,” see ECF 118 at 22—that have no value or relevance to the class

certification determination, and that lack any citation to legal authority at all. The Ninth Circuit

rejects such an in-depth examination of the underlying merits.

              B. The Ninth Circuit Has Upheld Class Certification in Similar Child Welfare
                 Actions

         Defendants also seek to distance themselves from the only Ninth Circuit case that addresses

class certification for putative classes of children in foster care. See B.K., 922 F.3d 957. This is

Page 3 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 10 of 39




understandable because B.K., which is controlling and directly on point, certified a general class

consisting of “[a]ll children who are or will be in the legal custody of [Arizona’s child welfare

agency] due to a report or suspicion of abuse or neglect,” who challenged statewide policies and

practices that subjected them to a substantial risk of harm in violation of their constitutional rights.

Id. at 965–72. This is precisely the type of general class Plaintiffs seek to certify here, and the

Court should follow this binding precedent.

         The distinctions Defendants attempt to draw between B.K. and this case are unavailing.2

Defendants first contend, without any support, that Arizona’s foster care system “faces unique

challenges that do not reflect Oregon’s experience, legal framework, or ongoing reforms.” See

ECF 118 at 20. Defendants are silent on how those supposed distinctions affect the class

certification analysis. To be sure, many of the statewide practices challenged by Arizona foster

children in B.K. are nearly identical to the statewide practices challenged by Oregon foster children

here. See B.K., 922 F.3d at 969 (listing the “statewide practices affecting the proposed General

Class” including, inter alia, “overuse of congregate care for children with unmet mental needs”

and “excessive caseworker caseloads”). Defendants also contend that “both factually and legally,

B.K. is inapposite,” and that it “provides little guidance concerning this case.” See ECF 118 at 19-

20. But that claim is belied by the numerous instances Defendants cite to B.K. approvingly in their

own brief. See ECF 118 at 21, 22, 30, 32. It is also ultimately unpersuasive, especially considering

that the Supreme Court case Defendants champion as more instructive, Wal-Mart Stores, Inc. v.


2
  Notably, Defendants make no attempt to distinguish the line of cases preceding B.K. in which
courts from across the country granted class certification on behalf of plaintiff children in foster
care alleging constitutional violations due to systemic and structural issues in their respective foster
care systems. See, e.g., Marisol A. by Forbes v. Giuliani, 126 F.3d 372, 380 (2d Cir. 1997); Baby
Neal v. Casey, 43 F.3d 48, 54 (3d Cir. 1994); DG v. Devaughn, 594 F.3d 1188, 1193 (10th Cir.
2010); M.D. v. Abbott, 907 F.3d 237, 271 (5th Cir. 2018). These cases further support class
certification here.


Page 4 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 11 of 39




Dukes, is in fact factually and legally inapposite on far more fronts. See ECF 118 at 19-20.

Plaintiffs in Wal-Mart were 1.5 million adult female employees bringing sex-discrimination claims

under Title VII against the nation’s largest private employer for backpay and other damages—a

very different factual and legal framework than here or in B.K.

         In asserting apparent distinctions between B.K. and this case, Defendants mischaracterize

B.K. by claiming that the Arizona defendants did not “‘seriously dispute’ whether, as a factual

matter, Arizona’s challenged policies and practices existed.” ECF 118 at 20. But the B.K.

defendants did dispute the existence of the challenged policies and practices, and indeed made

many of the same arguments made by Defendants here. In their opening brief before the Ninth

Circuit, the B.K. appellants claimed that there were “disputed allegations that Arizona’s child

welfare and Medicaid systems sometimes do not work as well as intended,” and asserted that the

District Court decision “describes only conditions, not formal or informal policy” nor any

“approved or tacitly approved practice,” arguing that “[t]he lack of an identifiable policy makes

this case an ill fit for class certification.” See Appellants’ Joint Opening Br. 34, B.K., 922 F.3d

957, No. 17-17501, ECF 24-1.3 Not only did defendants in B.K., like Defendants here, dispute the

existence of the challenged policies and practices—making any such distinction on those grounds

mistaken—but moreover, as indicated by the Ninth Circuit’s decision in B.K., the mere fact that

Defendants dispute the existence of the challenged policies and practices does not bar class

certification.


3
   See also id. at 36 (“It is not DCS practice to place a child in congregate care, for example, unless
it is the least restrictive available placement under the circumstances.”); id. at 43 (“Many of the
allegations repeated in the Court’s Order are disputed. . . .”); id. at 22 (“Even if these disputed
figures were true in 2013 and remained true at the time the district court certified the class in late
2017 (and they were not), it would mean the vast majority of children who are now class members
did receive timely and adequate health assessments and examinations.”); id. at 44 (“The district
court’s misplaced reliance on disputed allegations directly contravened Wal-Mart. . . .”).


Page 5 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 12 of 39




         Even so, Plaintiffs have plainly provided sufficient evidence of the existence of the

challenged policies and practices at issue in this case. See Parsons v. Ryan, 754 F.3d 657, 683

(9th Cir. 2014) (noting that expert reports, detailed allegations in the complaint, internal documents

from the state defendants, and declarations from the named plaintiffs “constituted more than

sufficient evidence at this stage in the litigation of the existence of the statewide ADC policies and

practices that allegedly expose all members of the putative class to a substantial risk of harm”).

At this stage, Plaintiffs need only affirmatively demonstrate the existence of common questions

capable of class-wide resolution; they need not prove, as they would at trial with the benefit of a

fully developed record, precisely how the challenged policies and practices violate Plaintiffs’

constitutional rights. See Stockwell, 749 F.3d at 1112 (“[A] common contention need not be one

that will be answered on the merits, in favor of the class.”) (internal quotations omitted).

         Furthermore, in alleging due process violations, Plaintiffs may challenge not merely

written agency policies, but also de facto practices and unwritten policies of Defendants. See, e.g.,

Parsons, 754 F.3d 657 (generally rejecting Arizona’s claim that “written policies are the only

statewide policies and practices” and upholding the certification of a class of plaintiffs who were

exposed to multiple policies and practices, not all of which were documented); Hoffman v. Blattner

Energy, Inc., 315 F.R.D. 324, 337 (C.D. Cal. 2016) (company’s “unofficial policy of impeding

and discouraging legally mandated meal breaks” was viable basis for commonality). It is “the

constitutionality of [such] statewide policies and practices,” both written and unwritten, that are

the “common question[s] of law or fact that can be litigated in one stroke.” 4 B.K., 922 F.3d at 969


4
   Even if there were some questions about the contours of the identified policies and practices,
such questions would be questions of fact common to the proposed classes, and thus appropriate
to consider on a class-wide basis. A motion for class certification is not a motion for summary
judgment, particularly as “the evidence needed to prove a class’s case often lies in a defendant’s
possession and may be obtained only through discovery.” Sali, 909 F.3d at 1004.


Page 6 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 13 of 39




(internal quotations omitted). Accordingly, following the Ninth Circuit precedent, in particular

the holdings in Parsons and B.K., the Court should certify the general class and all three subclasses

to allow the children in Oregon’s foster care system to challenge Oregon’s policies and practices

that expose them to a substantial risk of harm.

                 II.           PLAINTIFFS HAVE DEMONSTRATED COMPLIANCE
                                  WITH RULE 23(A)’S REQUIREMENTS

              A. Plaintiffs Have Met Rule 23(a)’s Commonality Requirement

                       1. Plaintiffs’ Motion Affirmatively Demonstrates Common Questions of
                          Law or Fact

         Rule 23’s “commonality” requirement is met where “there are questions of law or fact

common to the class.” Fed. R. Civ. P. 23(a)(2). As the Supreme Court has noted, “even a single

common question will do.” Wal-Mart, 564 U.S. at 359 (internal quotations omitted). Plaintiffs’

Motion to Certify the Class identifies eight common questions of law or fact applicable to the

General Class, as well as several common questions of law or fact applicable to the ADA Subclass,

SGM Subclass, and Aging-Out Subclass. See ECF 64 at 20, 42, 47, 64. Each of those common

questions of law or fact ultimately challenges Defendants’ failure to appropriately serve Oregon

foster children as a whole—whether Defendants’ systemic failures violate Oregon foster children’s

constitutional rights, for example—independent of individual differences between individual

Oregon foster children. Because determining “yes” or “no” to those questions “will resolve an

issue that is central to the validity of each one of the claims in one stroke,” those questions are

“capable of classwide resolution,” thus meeting the commonality requirement. Wal-Mart, 564

U.S. at 350. “Whether any of these common questions are ultimately resolved in favor of either

side is immaterial at this class certification stage, where [the court] determine[s] whether any

answer that the questions could produce will drive resolution of the class’ claims.” Jimenez v.

Allstate Ins. Co., 765 F.3d 1161, 1166 n.5 (9th Cir. 2014).

Page 7 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 14 of 39




         As detailed in Plaintiffs’ Motion to Certify the Class, “in a civil-rights suit” such as this

one, “commonality is satisfied where the lawsuit challenges a system-wide practice or policy that

affects all of the putative class members.” Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001)

(adding that “individual factual differences among the individual litigants or groups of litigants

will not preclude a finding of commonality”); see also Parsons, 754 F.3d at 675-76 (confirming

that commonality requirement is met by claims of “a systemic constitutional violation,” such as

“policies and practices of statewide and systemic application [that] expose all [plaintiffs] to a

substantial risk of serious harm”); J.N. v. Oregon Dep’t of Educ., No. 6:19-CV-00096-AA, 2021

U.S. Dist. LEXIS 22363, at *18 (D. Or. Feb. 5, 2021) (Aiken, J.) (“[C]lass certification is proper

when class members seek to enjoin state defendants from violating their rights through statewide

policies and practices of uniform application.”).

         Plaintiffs’ Motion to Certify the Class identifies a number of such system-wide practices

or policies affecting all Plaintiff Children comprising the General Class, exposing them to a

substantial risk of serious harm in violation of the Constitution. Those system-wide practices and

policies include Defendants’ failure to maintain an adequate array of safe and appropriate

placements for Plaintiff Children, see ECF 64 at 31-35; Defendants’ failure to conduct adequate

case planning for Plaintiff Children, see ECF 64 at 36-38; and Defendants’ failure to ensure

caseworkers carry safe and appropriate caseloads, see ECF 64 at 39-42. Plaintiffs’ Motion to

Certify the Class also identifies a number of system-wide practices or policies affecting all Plaintiff

Children comprising the ADA Subclass, see ECF 64 at 42-47, the SGM Subclass, see ECF 64 at

47-51, and the Aging-Out Subclass, see ECF 64 at 52-55.

         In the Ninth Circuit, “the constitutionality of statewide [child welfare] policies and

practices” such as the failure to provide timely access to health care, the overuse of congregate


Page 8 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA          Document 201            Filed 04/28/21   Page 15 of 39




care for children with unmet mental health needs, and excessive caseworker caseloads, is “a

common question of law or fact that can be litigated in one stroke”, satisfying the commonality

requirement. B.K., 922 F.3d at 969 (internal quotations omitted). Courts across the country have

certified comparable classes of foster care children on similar grounds. See, e.g. Marisol, 126 F.3d

at 380; Baby Neal, 43 F.3d at 54; DG, 594 F.3d at 1192; M.D., 907 F.3d at 271.

         To be sure, “Rule 23 does not set forth a mere pleading standard. A party seeking class

certification must affirmatively demonstrate his compliance with the Rule—that is…that there are

in fact…common questions of law or fact.” Wal-Mart, 564 U.S. at 350. Plaintiffs’ Motion to

Certify the Class affirmatively demonstrates system-wide policies and practices exposing Plaintiff

Children to the risk of harm with the support of a substantial record, including:

                  Four expert reports submitted by experienced child welfare experts, including an

                   expert report opining on common DHS policy and practice failings based on a

                   thorough review of the Named Plaintiffs’ case files;

                  A variety of public audits and reports, including findings issued by the federal

                   government and the Oregon Secretary of State;

                  Internal DHS documents;

                  Excerpts from DHS policy manuals;

                  Legislative testimony from state officials, including Governor Kate Brown;

                  Deposition testimony from multiple DHS officials; and

                  A declaration from the Executive Director of Youth, Rights & Justice, a legal

                   advocacy group dedicated to the welfare of Oregon children and families.

         See ECF 64 at 31-55; see also Parsons, 754 F.3d at 662 (noting “the substantial record

compiled by the plaintiffs, which includes four expert reports, hundreds of internal ADC


Page 9 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001           DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue  Suite 2400
                                       Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 16 of 39




documents, depositions of ADC staff, and inmate declarations.”). Defendants’ failure to maintain

an adequate array of safe and appropriate placements for Plaintiff Children, for instance, is

demonstrated with public reports and audits discussing the Oregon foster care system’s inadequate

placement array, see ECF 64 at 32-33, 35, a declaration from Amy Miller, the Executive Director

of Youth, Rights & Justice, see ECF 64 at 33, findings from the case file review conducted by

Plaintiffs’ experts Sue Steib and Patricia Rideout, see ECF 64 at 33-34, internal DHS documents

recognizing Defendants’ inadequate placement array, see ECF 64 at 34, legislative testimony from

Defendant Fariborz Pakseresht indicating Oregon’s lack of capacity, see ECF 64 at 34, and

findings from the AFCARS analysis performed by Plaintiffs’ expert Dr. Alan Puckett, see ECF 64

at 34-35.

                       2. Defendants Improperly Conflate Plaintiffs’ Commonality Showing
                          with the Merits

         Defendants’ commonality analysis misconstrues Rule 23’s requirements. While

Defendants admit, for example, that “courts generally address commonality and typicality in

sequential order—first determining whether a common policy or practice exists and then

determining whether plaintiffs are typical of that policy or practice,” Defendants curiously decide

to “invert[] that analysis.” See ECF 118 at 22. Their analysis of commonality, when they

eventually address it, is once again submitted out of sequential order. See ECF 118 at 29. Many

of the cases selectively cited by Defendants, moreover, are inapposite, as they are not decisions on

class certification at all, but rather decisions on the merits, such as on summary judgment. See

infra pp. 14, 23. Defendants essentially eschew the roadmap of Rule 23 for a series of detours

paved with creative readings of inapplicable law, hoping to distract from the glaring fact that they

do not—and cannot—dispute Plaintiffs’ assertions in support of commonality.




Page 10 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 17 of 39




         As the Ninth Circuit has made clear, “a class certification decision is far from a conclusive

judgment on the merits of the case.” Sali, 909 F.3d at 1004 (internal quotations omitted). See also

B.K., 922 F.3d at 971. Accordingly, “[w]hether class members could actually prevail on the merits

of their claims is not a proper inquiry in determining the preliminary question whether common

questions exist.” Stockwell, 749 F.3d at 1112 (internal quotations omitted); see also Sali, 909 F.3d

at 1005 (holding that “the possibility that a plaintiff will be unable to prove his allegations” is not

“a basis for declining to certify a class which apparently satisfies Rule 23”) (internal quotations

omitted); Jimenez, 765 F.3d at 1166 n.5. Because it is a “preliminary stage,” the Ninth Circuit has

“license[d] greater evidentiary freedom,” and this Court “need only consider material sufficient to

form a reasonable judgment on each [Rule 23(a)] requirement.” Sali, 909 F.3d. at 1004-06

(internal quotations omitted); see also Villanueva v. Liberty Acquisitions Servicing, LLC, 319

F.R.D. 307, 314 (D. Or. 2017) (“an extensive evidentiary showing by the plaintiff is not

required.”). Plaintiffs can meet their burden through detailed allegations supported by additional

materials, such as expert reports and agency documents. See B.K., 922 F.3d at 974. Defendants’

attempts to distort Rule 23’s commonality analysis into a premature “mini-trial” on the merits of

Plaintiffs’ claims are improper for the following two reasons.

         Defendants first erroneously declare that the Supreme Court’s ruling in Wal-Mart makes it

“necessary” for Plaintiffs to provide “‘significant proof’ that the policies or practices they

challenge exist and have harmful impacts on a class-wide basis to which the State has been

deliberately indifferent.” See ECF 118 at 29. But the Supreme Court in Wal-Mart held no such

thing. Defendants misappropriate the phrase “significant proof” from the Court’s discussion on

how to bridge the “conceptual gap” in race and sex discrimination class action claims. See Wal-

Mart, 564 U.S. at 352-53. The “conceptual gap” in race discrimination class action claims,


Page 11 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA          Document 201            Filed 04/28/21    Page 18 of 39




explained the Court, involves connecting “an employee who claimed that he was deliberately

denied a promotion on account of race” to “all employees wrongfully denied promotions

and…jobs.” Id. at 352. The Court found that sex discrimination claims under Title VII presented

the same “conceptual gap”, requiring “significant proof that Wal-Mart operated under a general

policy of discrimination.” Id. at 353 (internal quotations omitted). “That is so because,” stated the

Court, “in resolving an individual’s Title VII claim, the crux of the inquiry is the reason for a

particular employment decision;” as such, establishing commonality required “some glue holding

the alleged reasons for all those decisions together” to “produce a common answer to the crucial

question why was I disfavored.” Id. at 352 (internal quotations omitted) (emphasis in original).

         Several courts, including the Ninth Circuit, have declined to adopt Wal-Mart’s heightened

“significant proof” standard for class actions not particularly alleging Title VII employment

discrimination. See Parsons, 754 F.3d at 684 n.29 (acknowledging “[c]ourts have taken different

views of whether Wal-Mart’s significant proof standard applies to all class certification decisions

or only to claims alleging systemic [employment] discrimination” and declining to affirmatively

adopt the “significant proof” standard); see also Jermyn v. Best Buy Stores, L.P., 276 F.R.D. 167,

172 (S.D.N.Y. 2011) (rejecting Defendant’s attempt “to import these Title VII pleading

requirements to Plaintiffs’ [deceptive business practices] claims…[T]hese additional requirements

are designed for and unique to the context of employment discrimination. They are necessary

because the employer’s motivation is crucial to establishing liability…In the deceptive business

practice context, by contrast, the ‘why’ is less relevant, if it is relevant at all.”).

         This case, of course, is not a putative race or sex discrimination class action, which means

there is no “conceptual gap” in need of bridging with “significant proof.” In any event, Plaintiffs

have provided such “significant proof”; Plaintiffs’ Motion is supported by a considerable record


Page 12 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001           DAVIS WRIGHT TREMAINE LLP
                                         1300 S.W. Fifth Avenue  Suite 2400
                                       Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 19 of 39




including internal DHS documents, depositions of DHS officials, public audits, and four expert

reports. As required, Plaintiffs have affirmatively demonstrated that there are in fact common

questions of law and fact, in accordance Rule 23’s “commonality” requirement.

         In a second example of misdirection, Defendants then claim that “to demonstrate

commonality on a substantive due process claim…plaintiffs must prove that state officials acted

with such ‘deliberate indifference’ toward plaintiffs’ constitutionally protected liberty interest so

as to ‘shock the conscience.’” ECF 118 at 29. While it is true Plaintiffs must ultimately prove the

element of “deliberate indifference” to succeed on their claims, Defendants are wrong in declaring

it is something Plaintiffs must prove now. Plaintiffs must prove “deliberate indifference” and

ultimate liability at trial, after both parties have engaged in the necessary discovery—not now, at

the class certification stage. Defendants appear to concede this point, given their cited authorities

on this point are not decisions on class certification, but rather on summary judgment. See Tamas

v. Dep't of Soc. & Health Servs., 630 F.3d 833, 837 (9th Cir. 2010); Farmer v. Brennan, 511 U.S.

825, 831 (1994).5

         A district court abuses its discretion by “evaluat[ing] the merits rather than focusing on

whether the questions presented—meritorious or not—were common to the class.” Alcantar v.

Hobart Serv., 800 F.3d 1047, 1053 (9th Cir. 2015). “[A] party seeking class certification” need

only “affirmatively demonstrate his compliance” with Rule 23. Parsons, 754 F.3d at 674 (internal

quotations omitted). Appropriately, in neither Parsons nor B.K. does the Ninth Circuit demand

proof of the “deliberate indifference” element at the class certification stage. Parsons, 754 F.3d

at 688-89 (class certification justified by state defendants “allegedly establishing systemic policies


5
 Defendants similarly strip a case of procedural context by citing Henry A. v. Willden, 678 F.3d
991, 998 (9th Cir. 2012), a child welfare decision at the motion-to-dismiss stage.



Page 13 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 20 of 39




and practices” harming prisoners and “by allegedly doing so with deliberate indifference”)

(emphasis added); B.K., 922 F.3d at 969 (irrelevant to class certification “whether any of these

policies are ultimately found unconstitutional.”). Nor is such examination of strength of evidence

of deliberate indifference even mentioned in other child welfare class certification decisions. See,

e.g. D.G. v. Yarbrough, 278 F.R.D. 635 (N.D. Okla. 2011); DG, 594 F.3d 1188; M.D., 907 F.3d

237.

         The matter presently before the Court is whether to certify Plaintiffs’ putative classes, not

whether Plaintiffs are entitled to judgment as a matter of law. It is improper for Defendants’

opposition papers to merge the two in order to contrive some other, higher legal standard to argue

against. Consequently, Defendants’ discussion of “the deliberate indifference element,” ECF 118

at 29-32, is irrelevant padding unsuited for class certification opposition papers—and, indeed,

appears on its face more concerned with the merits of the case at trial than with the current relevant

legal analysis.

         Though Plaintiffs have submitted evidence of statewide deficiencies resulting in systemic

violations even at this preliminary stage, “commonality does not require proof that the putative

class will prevail on whatever common questions it identifies.” Stockwell, 749 F.3d at 1112.

Dispensing with both the “significant proof” and “deliberate indifference element” diversions, it

becomes evident that Defendants ultimately do not actually dispute the existence of common

questions of law and fact arising from policies and practices affecting all putative class members

that expose all class members to a substantial risk of harm. See Parsons, 754 F.3d at 663 (granting

class certification where “defendants did not address the individual policies and practices

complained of by the plaintiffs nor present evidence meant to deny their existence”). Their

opposition to commonality consequently fails.


Page 14 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA          Document 201           Filed 04/28/21   Page 21 of 39




              B. Plaintiffs Have Met Rule 23(a)’s Typicality Requirement

                       1. Plaintiffs’ Motion Affirmatively Demonstrates that the Claims of
                          Named Plaintiff Children Are Typical of the Claims of the Putative
                          Class and Subclasses

         The typicality requirement of Rule 23 is satisfied where “the claims or defenses of the

representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

The Ninth Circuit has held repeatedly that the typicality standard is “permissive” and that claims

“need not be substantially identical” to be typical of the class, but rather “reasonably coextensive.”

See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998); Parsons, 754 F.3d at 685;

B.K., 922 F.3d 957. The “test of typicality is ‘whether other members have the same or similar

injury, whether the action is based on conduct which is not unique to the named plaintiffs, and

whether other class members have been injured by the same course of conduct.’” Parsons, 754

F.3d at 685, citing Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). The Ninth

Circuit has specifically recognized the risk of harm caused by the practices and policies of child

welfare agencies as “a cognizable constitutional injury under our precedent.” B.K., 922 F.3d at

970.

         Plaintiffs’ claims, as identified in Plaintiffs’ Motion to Certify the Class, are predicated on

a number of system-wide practices or policies affecting all Plaintiff Children comprising the

General Class, exposing all Plaintiff Children to the same substantial risk of serious harm in

violation of the Constitution and federal law. See supra pp. 9-10. The “injury” suffered by all

Named Plaintiffs and all members of the putative class and subclasses, for the purposes of the

typicality inquiry, is that substantial risk of harm—a legal injury unaffected by individualized

factual dissimilarities. Further, the Ninth Circuit has consistently found the typicality requirement

satisfied where, as here, named plaintiffs asserted constitutional claims based on the risk of harm



Page 15 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21     Page 22 of 39




caused by state practices and policies. See Parsons, 754 F.3d at 685; B.K., 922 F.3d 957.

                       2. Defendants’ Typicality Analysis Misconstrues the Meaning of
                          “Typical” Within Rule 23

         Defendants’ definition of “typical” does not comport with Rule 23. In order to satisfy the

typicality requirement of Rule 23, it is not the Named Plaintiffs as individuals who must be

“typical” of the class—it is their claims and injuries. See Parsons, 754 F.3d at 685 (“Typicality

refers to the nature of the claim or defense of the class representative, and not the specific facts

from which it arose or the relief sought.”) (internal quotations omitted). However, Defendants

claim that typicality requires statistical representativeness. See ECF 118 at 24. They also claim

that typicality requires all Plaintiffs have identical experiences. See ECF 118 at 23-24. And they

claim that typicality requires all Plaintiffs suffer identical harm.            See ECF 118 at 24. But

Defendants offer no legal authority to support their claims and related novel interpretations of Rule

23’s typicality requirement. Because Defendants equivocate “typical” under Rule 23 with more

casual, colloquial definitions of the word not grounded in law, their argument amounts to

identifying arbitrary ways in which the Named Plaintiff Children differ from each other and from

other Oregon foster children. These dissimilarities, best construed as red herrings, are addressed

below.6




6
  As discussed in short below, see infra Section B.2.a-b, and fully in Plaintiffs’ Motion to Exclude
Defendants’ Expert Testimony Opposing Class Certification (“Plaintiffs’ Motion to Exclude”), the
two expert reports submitted in support of Defendants’ opposition to class certification fail to
address any of Rule 23’s legal requirements, and instead consist of semantic red herrings derived
from unreliable methodologies. Notably, Defendants paid their two experts each over $200,000 to
generate these red herrings.


Page 16 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA              Document 201            Filed 04/28/21   Page 23 of 39




                                   a. Defendants Mistakenly Argue “Typicality” Requires Plaintiffs
                                      to be Statistically Representative in Areas of Defendants’
                                      Choosing

         Defendants put forward an entirely novel legal argument which, if adopted by this court,

would radically undermine existing class action law and Rule 23 and instead create a new,

contrived standard conceived by Defendants’ experts. Defendants attempt to defeat typicality

jurisprudence by equivocating “typicality” as a legal requirement under Rule 23 with “statistical”

representativeness pursuant to their expert report written by an economist with no background in

child welfare. See ECF 141-1 at 27 (“The named plaintiffs are not representative of all foster care

child in Oregon in a statistical sense.”). As an initial matter, Dr. Kevin Cahill admitted his report

“us[es] the word typical analogously to representative.” See Cahill Dep. 80:15-16; Ex. 1 to

Declaration of Dawn J. Post in Support of Plaintiffs’ Reply in Support of Motion to Certify as

Class Action (“Post Decl.”).             Dr. Cahill’s opinions lack relevance to Rule 23’s typicality

requirement—or any Rule 23 requirement, for that matter. See Plaintiffs’ Motion to Exclude at 5-

9. His findings are also derived from bias-infected methodologies, rendering them unreliable. See

Plaintiffs’ Motion to Exclude at 11-13. Dr. Cahill’s opinions should be afforded no weight in

determining whether Plaintiffs have met Rule 23’s requirements.

         Defendants go on to argue that typicality cannot be met here because there are “too few”

Named Plaintiffs for statistical representativeness, because Named Plaintiffs were not chosen at

“random” as required for statistical representativeness, and because Named Plaintiffs are not

“geographically typical.” See ECF 118 at 24. But Plaintiffs challenge statewide policies and

practices that Defendants are responsible for promulgating, implementing, and enforcing.

Defendants cite no legal authority suggesting that in order to meet Rule 23’s requirements, Named




Page 17 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001               DAVIS WRIGHT TREMAINE LLP
                                             1300 S.W. Fifth Avenue  Suite 2400
                                           Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA              Document 201            Filed 04/28/21   Page 24 of 39




Plaintiffs must be “geographically typical” of the state, statistically representative, or randomly

selected.

         Defendants’ uniform, statewide policies and practices apply to children in every county;

for example, a child from Multnomah County is just as subject to those policies and practices as a

child from Marion County. Defendants’ insistence that the Named Plaintiff Children be

“geographically typical” only serves to distance themselves from that fact. Likewise, Defendants’

uniform, statewide policies and practices affect all children in Defendants’ custody; a young child

is just as subject to those policies and practices as an older child. None of these supposed, invented

“differences” matter to Rule 23’s typicality requirement. The test for typicality is “whether other

members have the same or similar injury, whether the action is based on conduct which is not

unique to the named plaintiffs, and whether other class members have been injured by the same

course of conduct.” Parsons, 754 F.3d at 685 (internal quotations omitted). Defendants’ attempts

to distort Rule 23’s typicality requirement therefore fail.

                                   b. Defendants Mistakenly Argue “Typicality” Requires Plaintiffs
                                      to Endure Identical Experiences or Suffer Identical Harm

         Defendants also insist that class certification is inappropriate because children in Oregon’s

foster care system “have dramatically different needs [and] are receiving individually tailored

care.” See ECF 118 at 12. But such factual differences are also irrelevant to “typicality” under

Rule 23, as the Ninth Circuit has repeatedly confirmed. See Parsons, 754 F.3d at 686 (“Rule

23(a)(3) requires only that their claims be ‘typical’ of the class, not that they be identically

positioned to each other or to every class member.”); see also Rodriguez v. Hayes, 578 F.3d 1032,

1049-50 (9th Cir. 2009); Armstrong, 275 F.3d at 868-69; Penk v. Or. State Bd. Of Higher Educ.,

93 F.R.D. 45, 50 (D. Or. 1981). Plaintiff Children’s underlying medical or mental health issues,

family histories, or other factual variations do not defeat typicality because Plaintiffs’ claims

Page 18 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001               DAVIS WRIGHT TREMAINE LLP
                                             1300 S.W. Fifth Avenue  Suite 2400
                                           Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 25 of 39




challenge Defendants’ uniform policies and practices, to which all Plaintiff Children in

Defendants’ custody are subject. For example, and as explained in Plaintiffs’ Motion, Plaintiffs

challenge Defendants’ uniform caseworker policies and practices. See ECF 64 at 39-42. Plaintiffs

demonstrated, with evidence from legislative testimony, state audits, and 30(b)(6) deposition

testimony, that Defendants fail to recruit and retain an adequate number of caseworkers, see ECF

64 at 39-40, and fail to implement any caseload standards by statute, regulation, or

policy. See ECF 64 at 40. Plaintiffs also demonstrated that Defendants’ caseworker policies and

practices result in high caseloads and high turnover, increasing the risk to child safety. See ECF

64 at 40-42. In the Ninth Circuit, “excessive caseworker caseloads” constitute a “statewide

practice[]” warranting class certification. See B.K., 922 F.3d at 983.

         Again, Defendants’ novel “typicality” argument based on the opinions of Defendants’

expert Julie Collins should be afforded no weight in determining whether Plaintiffs have met Rule

23’s requirements. Ms. Collins admitted that for the purposes of her expert report, “typicality”

means “that you would expect to see other—lots of other children that would have similar issue or

issues in the context of this review,” see Collins Dep. 143:19-22; Ex. 2 to Declaration of Dawn J.

Post in Support of Plaintiffs’ Reply in Support of Motion to Certify as Class Action (“Post Decl.”),

but despite making legal conclusions, she “d[idn’t] have” any understanding of the legal definition

of “typical” in a class action context; see also Collins Dep. 144:15. Despite her repeated (mis)use

of the words “commonality” and “typicality”, Ms. Collins fails to offer opinions relevant to any

Rule 23 requirement. See Plaintiffs’ Motion to Exclude at 9-10. Ms. Collins’ findings are also the

product of an unknown methodology that Defendants refuse to permit discovery into, rendering

those findings unreliable. See Plaintiffs’ Motion to Exclude at 13-14.




Page 19 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 26 of 39




         Finally, Defendants argue that class certification is inappropriate because Named Plaintiffs

“have not suffered the injuries that they allege apply class-wide.” See ECF 118 at 24. But

Defendants misconstrue both the law and Plaintiffs’ claims. The injury suffered by all Named

Plaintiffs and all members of the putative class and subclasses is the substantial risk of harm from

exposure to Defendants’ deficient practices and policies. The Ninth Circuit has confirmed that

differences in the particular kind of harm or the degree of harm suffered by class members do not

defeat class certification, because “although a presently existing risk may ultimately result in

different future harm for different [class members]—ranging from no harm at all to death—every

[class member] suffers exactly the same constitutional injury when he is exposed to a single

statewide [agency] policy or practice that creates a substantial risk of serious harm.” S ee Parsons,

754 F.3d at 678; see also Helling v. McKinney, 509 U.S. 25, 33 (1993) “[A] remedy for unsafe

conditions need not await a tragic event.”).

         Defendants’ arguments amount to assertions that children in Defendants’ custody and care

either 1) indeed suffer, but to different degrees, or 2) have not yet suffered sufficient actual harm.

See e.g. ECF 118 at 24 (arguing “[m]ost children in foster care do not experience more than 11

placements or require placement in an institutional setting” and that Named Plaintiffs “have not

suffered the injuries that they allege apply class-wide”). Again, the Ninth Circuit has confirmed

that there is a “difference between a claim that [a class member] has already suffered harm and a

claim that he has been exposed to a substantial risk of serious harm.” See Parsons, 754 F.3d at

677; see also J.N., 2021 U.S. Dist. LEXIS 22363, at *39-40. Defendants improperly conflate the

two, and thus fail to present a cognizable objection to class certification here.

         For instance, Defendants claim that “Plaintiffs cannot be typical of a class of inadequate or

inappropriate case planning.” See ECF 118 at 25. But Plaintiffs do not seek to certify “a class of


Page 20 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201           Filed 04/28/21   Page 27 of 39




inadequate or inappropriate case planning”—Plaintiffs seek to certify a class of all Oregon foster

children, because all Oregon foster children are exposed to the substantial risk of harm caused by

Defendants’ inadequate or inappropriate case planning. Plaintiffs’ claims, therefore, are typical.

See e.g. J.N., 2021 U.S. Dist. LEXIS 22363, at *39-40 (“because plaintiff demonstrated that

statewide policies and practices create common risk” of statutory violations, “they have shown

that all class members, including the named plaintiffs, have standing to seek injunctive relief

against the state based on a significant risk of future” violations, and thus “met their burden to

show typicality”). Likewise, Rule 23 does not require Named Plaintiffs be “typical of a general

policy or practice of an inadequate placement array;” it merely requires Named Plaintiffs’ claims

regarding placement array policies and practices be typical of the class. Plaintiffs’ Motion

demonstrates that Defendants’ placement array policies and practices expose all Plaintiff Children

to the substantial risk of harm, making Named Plaintiff Children’s claims typical.

         Because Defendants’ typicality analysis is not grounded in what is actually required by

Rule 23’s typicality requirement, their opposition to typicality fails.

              C. Plaintiffs’ Subclasses Also Meet Rule 23’s Commonality and Typicality
                 Requirements

         Like their objections to the certification of a General Class, Defendants’ objections to the

certification of the Americans with Disabilities Act (ADA), Sexual and Gender Minorities (SGM),

and Aging-Out Subclasses lack support from relevant legal authority and instead invent new legal

standards in their place. Plaintiffs’ Motion demonstrates that the ADA, SGM, and Aging-Out

Subclasses share common questions of law and fact capable of subclass-wide resolution, and that

the claims asserted by those subclasses are typical.




Page 21 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 28 of 39




                       1. Plaintiffs’ Motion Affirmatively Demonstrates that the ADA Subclass
                          Meets the Commonality and Typicality Requirements

         Plaintiffs have identified three common questions of fact and law raised by the ADA

Subclass applicable to all foster children with disabilities. See ECF 64 at 42. These three

questions— 1) whether Defendants deny members of the ADA Subclass access to “necessary and

appropriate services” to integrate them into their communities and ensure access to the least

restrictive environment; 2) whether Defendants have a practice of unnecessarily placing youth with

disabilities in institutional settings; and 3) whether Defendants have a practice of failing to build

and maintain a network of mental health and other providers to meet the needs of the ADA

Subclass—are all capable of resolution on a subclass-wide basis. As acknowledged by this Court

in Lane v. Kitzhaber, “in almost every case involving a challenge under Title II of the ADA and/or

Section 504 of the Rehabilitation Act to discriminatory governmental policies and practices, courts

have certified a class.” Lane, 283 F.R.D. 587, 595 (2012) (“This is particularly true with respect

to cases alleging a violation of the integration mandate of the ADA.”).

         Defendants claim that in order to meet the commonality requirement, Plaintiffs must

present evidence “that the State has policies or practices that discriminate against disabled children

in foster care because of their disability.” See ECF 118 at 52. Defendants’ cited support for that

claim is not from a decision on class certification—the actual issue before this Court—but rather,

again, from a decision on summary judgment. See Simmons v. Navajo Cty., 609 F.3d 1011, 1016

(9th Cir. 2010). Defendants similarly rely on a decision on summary judgment, rather than on

class certification, in contending the ADA Subclass cannot be certified because “plaintiffs do not

dispute defendants operate the existing array of homes with ‘an even hand.’” See ECF 118 at 53

(citing Arc of Wash. State Inc. v. Braddock, 427 F.3d 615 (9th Cir. 2015)). Defendants yet again

improperly seek a “mini-trial” on the merits of this case by confusing the legal standard for class

Page 22 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA       Document 201            Filed 04/28/21   Page 29 of 39




certification with the legal standard for summary judgment. The Ninth Circuit is clear that “class

certification is not a decision on the merits.” See B.K., 922 F.3d at 971. Defendants’ arguments

opposing certification of the ADA Subclass, as a result, are not arguments opposing the Subclass’

certification at all; they are, instead, arguments opposing a nonexistent motion for summary

judgment.

         Plaintiffs have also demonstrated that the claims raised by the ADA Subclass are typical

of those of the Subclass. As explained in Plaintiffs’ Motion, though each child in the ADA

Subclass may have unique physical and mental health needs, placement needs, safety needs, or

even family histories and backgrounds, all children in the ADA Subclass are subject to

Defendants’ deficient policies and practices, and thus all children in the ADA Subclass are exposed

to the substantial risk of harm. Each child in the ADA Subclass has legal claims arising from the

same course of events—Defendants’ uniform policies and practices—and each class member

suffers the same legal injury from that same course of events—the substantial risk of harm and the

failure to be integrated into their communities as required by the ADA. The ADA Subclass

therefore satisfies the typicality requirement. See Armstrong, 275 F.3d at 868 (typicality satisfied

“when each class member’s claim arises from the same course of events, and each class member

makes similar legal arguments to prove the defendant’s liability”).

         Defendants argue that the Named Plaintiffs in the ADA Subclass “are not typical of any

such policy or practice” of “discriminating against foster children,” see ECF 118 at 51, but do not

base their objections to the Subclass’ compliance with Rule 23’s typicality requirement in any

legal authority. That is because Defendants, again, confuse the relevant standard. Defendants

insist, for example, that “the named subclass cannot be typical of a class of children with

inadequate case plans,” see ECF 118 at 51, or “a class of children denied necessary services and


Page 23 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001        DAVIS WRIGHT TREMAINE LLP
                                      1300 S.W. Fifth Avenue  Suite 2400
                                    Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA            Document 201            Filed 04/28/21   Page 30 of 39




treatment.” See ECF 118 at 52. But Plaintiffs do not seek to certify “a class of children with

inadequate case plans,” nor do they seek to certify “a class of children denied necessary services

and treatment.” See ECF 118 at 52. Instead, Plaintiffs seek to certify a subclass of children with

disabilities protected by the ADA who are exposed to the same substantial risk of harm by

Defendants’ policies and practices. See ECF 64 at 11. Defendants argue against an imaginary

proposed subclass rather than the one Plaintiffs actually seek.

         Moreover, Defendants misunderstand the nature of the “injury” that must be typical to

satisfy Rule 23. Citing Parsons, Defendants claim that typicality is not met because “no named

plaintiff contends that she has an unassessed or undiagnosed disability” and plaintiffs “have not

identified any services that plaintiffs needed yet were not provided,” and therefore the children in

the ADA Subclass “did not suffer from the allegedly unlawful practice they seek to enjoin.” See

ECF 118 at 51-52. But as Parsons itself explains, “typicality refers to the nature of the claim or

defense of the class representative, and not to the specific facts from which it arose or the relief

sought.” See Parsons, 754 F.3d at 685 (internal quotations omitted). In Parsons, typicality was

met because each member of the class:

                   [D]eclare[d] that he or she is being exposed, like all other members
                   of the class, to a substantial risk of serious harm by the challenged
                   [state] policies and practices…The named plaintiffs thus allege ‘the
                   same or a similar injury’ as the rest of the putative class; they allege
                   that this injury is a result of a course of conduct that is not unique to
                   any of them, and they allege that the injury follows from the course
                   of conduct at the center of the class claims.

See id. Here, too, Plaintiffs allege that each member of the ADA Subclass is being exposed to a

substantial risk of harm by Defendants’ policies and practices. The “injury” for the purposes of

the typicality inquiry is the legal injury of “the substantial risk of harm.” Because the ADA

Subclass meets the requirements of Rule 23, and Defendants have failed to present a cognizable

argument otherwise, the ADA Subclass should be certified.

Page 24 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001             DAVIS WRIGHT TREMAINE LLP
                                           1300 S.W. Fifth Avenue  Suite 2400
                                         Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 31 of 39




                       2. Plaintiffs’ Motion Affirmatively Demonstrates that the SGM Subclass
                          Meets the Commonality and Typicality Requirements

         The common question raised by all members of the SGM Subclass—whether Defendants

deny members of the SGM Subclass necessary services and placements—is also capable of

resolution on a subclass-wide basis. See ECF 64 at 47. As Plaintiffs’ Motion illustrates, members

of the SGM Subclass are exposed to a substantial risk of harm as a result of Defendants’ deficient

policies and practices, beginning with Defendants’ policy against collecting quantitative data

regarding the SGM Subclass, including whether a child identifies as SGM. See ECF 64 at 48-49.

Defendants do not dispute the existence of such a policy; to the contrary, they have affirmatively

confirmed this policy. See ECF 64 at 49.7 The failure to act, in particular the failure to implement

a data collection procedure, can constitute a policy or practice for the purposes of satisfying

commonality. See M.D. v. Perry, 294 F.R.D. 7, 27 (S.D. Tex. 2013); Young v. Nationwide Mut.

Ins. Co., 693 F.3d 532, 543 (6th Cir. 2012). The SGM Subclass meets the commonality

requirement.

         Plaintiffs have also demonstrated that the SGM Subclass meets the typicality requirement.

Typicality properly focuses on “the nature of the claim” and not “the specific facts from which it

arose.” Hanon, 976 F.2d at 508. All members of the SGM Subclass allege exposure to the

substantial risk of harm as a result of uniform DHS policies and practices; because “each class

member’s claim arises from the same course of events, and each class member makes similar legal

arguments to prove the defendant’s liability,” typicality is satisfied. See Armstrong, 275 F.3d at

868 (internal quotations omitted).



7
 Plaintiffs’ 30(b)(6) deposition of Lacey Andresen, DHS’ child permanency program manager,
confirmed that Defendants have a policy against “tracking specifics to children’s identification.”
See ECF 64 at 49.


Page 25 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 32 of 39




         Defendants’ argument against certification of the SGM Subclass again warps the typicality

analysis, lacks legal authority, and improperly fixates on this case’s merits. Defendants contend

that Named Plaintiff Bernard’s case “cannot be typical of any harmful State policy or practice”

because it “reflects exemplary casework.” See ECF 118 at 11. Defendants cite to the fact Bernard

“received hormone therapy” and “appropriate clothing” as evidence of this “exemplary casework.”

See ECF 118 at 11. Defendants likewise erroneously claim that the SGM Subclass does not meet

the typicality requirement because Bernard “is not typical of a subclass class [sic] harmed by a

policy of failure to track or provide services to LGBTQIA+ children,” and because Bernard “has

not been denied a single service related to his LGBTQIA+ status.” See ECF 118 at 26.

         But those are not actually arguments against Rule 23 typicality. Defendants challenge “the

specific facts from which [the claim] arose” rather than “the nature of the claim” itself. See Hanon,

976 F.2d at 508 (internal quotations omitted). The observation that “DHS counted and tracked

Bernard as an LGBTQIA+ foster child,” see ECF 118 at 26, epitomizes Defendants’ confusion on

this matter. The SGM Subclass’ underlying claims are constitutional in nature; the SGM Subclass

alleges they are exposed to the substantial risk of harm as a result of Defendants’ uniform policies

and practices, including the failure to document and collect data related to the SGM Subclass. As

demonstrated in Plaintiffs’ Motion, Defendants have no idea how many children in the Oregon

foster care system identify as a sexual and gender minority. As confirmed by Plaintiffs’ 30(b)(6)

depositions, Defendants’ policy against “tracking specifics to children’s identification” means

there is “not a reportable data point” related to any issue affecting the SGM population. See ECF

64 at 49. DHS goes on to base reports “identifying capacity needs for children within the Oregon

child welfare system” on the only available SGM-related data Oregon has, which estimates that

only 2% of children in the Oregon foster care system identify as SGM. See ECF 64 at 49.


Page 26 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 33 of 39




Defendants have also admitted in 30(b)(6) depositions that there is no reason to doubt estimates

that in fact, approximately 22.8% of children in foster care identify as SGM. See ECF 64 at 49.

This necessarily means that DHS underestimates and underinvests in resources, placements, and

services for SGM youth.

         Defendants’ merits-focused arguments on the adequacy of Bernard’s case-planning once

again misses the point. Bernard—like all members of the SGM Subclass—suffers constitutional

harm as a result of Defendants’ policies and practices. Bernard’s case record reveals Bernard was

subject to over 21 placements as of the time of filing, and Plaintiffs’ expert Dr. Wilson notes that

SGM youth “experienc[e] disparities and negative outcomes, including higher rates of

homelessness and being moved around more to different placements.” See ECF 64 at 50-51. It is

impossible to separate the poor outcomes experienced by Bernard—which all SGM children are

at substantial risk of experiencing—from his sexual and gender identity, as Defendants attempt to

do. The SGM Subclass also does not seek to “litigate society’s bigotry as a whole in a class action

against the State,” as Defendants suggest. See ECF 118 at 32-33. The SGM Subclass instead

seeks to remedy Defendants’ own role in perpetuating those disparities and negative outcomes.

         Defendants inappropriately devote pages to the merits of the SGM Subclass’ claims,

claiming that in fact, “[t]he State has a policy and practice of providing support and services” to

SGM children with citations to various provisions of the Child Welfare Procedure Manual and

updates to DHS’ intake nursing assessment. See ECF 118 at 32-36. Such arguments on the merits,

again, are properly reserved for trial. Plaintiffs have demonstrated, as they must at this early stage,

that the SGM Subclass satisfies the requirements of Fed. R. Civ. P. 23, and that certification of the

SGM Subclass is appropriate.




Page 27 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 34 of 39




                       3. Plaintiffs’ Motion Affirmatively Demonstrates that the Aging-Out
                          Subclass Meets the Commonality and Typicality Requirements

         Plaintiffs have identified two common questions of law and fact raised by all members of

the Aging-Out Subclass. See ECF 64 at 52. These questions—whether Defendants deny members

of the Aging-Out Subclass necessary skills and resources to live independently, and whether

Defendants offer adequate caseworker supports and resources to ensure members of the Aging-

Out Subclass receive transition planning—are capable of resolution on a subclass-wide basis. The

Aging-Out Subclass therefore meets Rule 23’s commonality requirement. See B.K., 922 F.3d at

969.

         Plaintiffs have also demonstrated that all members of the Aging-Out Subclass are exposed

to a substantial risk of harm as a result of Defendants’ deficient policies and practices, satisfying

Rule 23’s typicality requirement. See Armstrong, 275 F.3d at 868 (“each class member’s claim

arises from the same course of events, and each class member makes similar legal arguments to

prove the defendant’s liability”) (internal quotations omitted).

         Defendants’ objection to the certification of the Aging-Out Subclass improperly fixates on

the merits of the Subclass’ claims. Defendants contend that “[t]he State provides a range of

services for the aging-out population,” and that as a result, “Plaintiffs’ assertion that the State’s

policies and practices fail to provide necessary treatment and services to the aging-out population

also fails.” See ECF 118 at 43. Defendants’ supposed evidence “[t]o the contrary” consists only

of citations to deposition transcripts from DHS officials and to Oregon statutes, and notably lacks

any indication that those statements or statutes reflect DHS’ actual practice. See ECF 118 at 43-

44. However, more importantly, Defendants’ argument does not amount to a cognizable objection

to class certification. Whether, in fact, Oregon “provides a range of services for the aging-out

population” is a merits-based, discovery-dependent inquiry that must be conducted at trial—not

Page 28 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 35 of 39




now, at the class certification stage. Plaintiffs need only demonstrate, as they have, that the Aging-

Out Subclass meets the requirements of Rule 23.

         Defendants also assert that “no substantial risk of harm results from the State’s provision

of services to children aging out”—and thus, presumably, class certification cannot be granted—

because “Oregon is performing better than or at the national averages in many categories”

identified in the National Youth Transition Database (“NYTD”). See ECF 118 at 45. Of course,

this statement lacks support from any legal authority; neither Parsons nor B.K. suggests that a

constitutional injury ceases to exist if other constitutional injuries exist elsewhere. Defendants

cannot seriously contend that when 27% of 17-year-olds in DHS’ care have experienced

homelessness within their lifetime, see ECF 64 at 54, that children in the Aging-Out Subclass are

exposed to “no substantial risk of harm.” See ECF 118 at 45. Such discovery-intensive inquiries,

in any event, are reserved for trial. Plaintiffs have adequately demonstrated that members of the

Aging-Out Subclass are exposed to a substantial risk of harm as a result of Defendants’ deficient

policies and practices. Because the Aging-Out Subclass meets the requirements of Rule 23, and

Defendants have failed to present a cognizable argument otherwise, the Aging-Out Subclass

should be certified.

              D. Plaintiffs Have Met Rule 23(a)’s Adequacy Requirement

         Parties seeking to represent a class must show that the “the representative parties will fairly

and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The putative class

counsel must also show that they are adequate to represent the class. Fed. R. Civ. P. 23(g).

Plaintiffs have demonstrated—and Defendants do not appear to actually dispute—compliance with

Rule 23(a)’s adequacy requirement. See ECF 64 at 58-60.




Page 29 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 36 of 39




                       1. Defendants May Not Challenge the Qualifications of Next Friends in
                          an Opposition to Class Certification

         Defendants challenge the adequacy of several of Named Plaintiffs’ next friends, see ECF

118 at 57-59, but do not connect their objections to the issue of class certification. Instead,

Defendants assert in conclusory fashion that “[t]his Court must also consider whether the

plaintiffs’ next friend are adequate.” See ECF 118 at 57.

         The adequacy of the Named Plaintiff Children to represent the class and the qualifications

of next friends to represent the Named Plaintiff Children are two entirely different inquiries. The

former is governed by Rule 23; the latter, importantly, is not. Defendants offer no Federal Rule

or legal authority to support this claim, and indeed ignore a variety of Federal Rules and legal

precedent in order to make it. The qualifications of next friends are not controlled by, nor a part

of, the Rule 23 inquiry. Whether the next friends adequately represent the Named Plaintiffs has

nothing to do with class certification, and Defendants’ objections may be appropriately dismissed.

         As a question of civil procedure, Defendants’ request that the Court “appoint a different

next friend” to replace three next friends, see ECF 118 at 59, must be filed in a separate motion.

See Fed. R. Civ. P. 7(b) (A “request for a court order must be made by motion.”). That motion,

which Defendants have not filed, must be grounded in Rule 17(c). Defendants’ collateral attack on

the next friends, raised only in an opposition to a class certification motion, is improper.

         Courts have even severed cross-motions to disqualify the next friends from the class

certification proceedings. Marisol A. v. Giuliani, No. 95 CIV. 10533 (RJW), U.S. Dist. LEXIS

5760, at *4 n.1, *26 (S.D.N.Y. Apr. 23, 1998). Indeed, two of Defendants’ four cited legal

authorities are considerations of the next friend’s qualifications separate from class certification.

See Sam M. ex rel. Elliott v. Carcieri, 608 F.3d 77, 92 (1st Cir. 2010); Tinsley v. Flanagan, No.

CV-15-00185-PHX-ROS, 2016 U.S. Dist. LEXIS 193289, at *7 (D. Ariz. May 13, 2016). One

Page 30 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA         Document 201            Filed 04/28/21   Page 37 of 39




does not involve a class action at all. See Bhatia v. Corrigan, No. C 07-2054 CW, 2007 U.S. Dist.

LEXIS 39620, at *1 (N.D. Cal. May 16, 2007). Because Defendants’ collateral attack on the next

friends circumvents the Federal Rules and legal precedent, it fails.

                       2. Kathleen Strek, Ksen Murry, and Michelle McAllister Advocate for
                          the Named Plaintiffs’ Best Interests and have Sufficient Relationships
                          with them to Serve as Next Friends

         The Court should not and need not reach the qualifications of the next friends improperly

raised in an opposition to a Rule 23 motion. Nevertheless, the challenged next friends have no

conflicts with the class, will vigorously prosecute the case for the class, and meet the requirements

for serving as next friends. Generally, courts have been willing to let even minimally-related

individuals, or even individuals who have no relationship at all, serve as next friends in foster care

cases where the plaintiffs had few adult relationships and the defendants could not point to a more

appropriate individual who is willing and able to serve as next friend. See, e.g., Tinsley, 2016 U.S.

Dist. LEXIS 193289, at *23. Defendants do not propose any next friend more appropriate. The

Court should decline to remove the current next friends.

                                       III.          CONCLUSION

         For the reasons stated herein and in Plaintiffs’ Motion and supporting evidence, Plaintiffs

have established that certification is warranted for the following General and Sub Classes:

    a. General Class: All children for whom the Department of Human Services (“DHS”) has or
       will have legal responsibility and who are or will be in the legal and physical custody of
       the DHS.

    b. ADA Subclass: All members in the General Class who have or will have physical,
       intellectual, cognitive, or mental health disabilities.

    c. SGM Subclass: All members of the General Class who identify as sexual or gender
       minorities, including lesbian, gay, bisexual, queer, transgender, intersex, gender non-
       conforming and non-binary children.




Page 31 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001          DAVIS WRIGHT TREMAINE LLP
                                        1300 S.W. Fifth Avenue  Suite 2400
                                      Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA        Document 201            Filed 04/28/21   Page 38 of 39




    d. Aging Out Subclass: All members of the General Class who are or will be 14 years old
       and older, who are eligible for transition services and lack an appropriate reunification or
       other permanency plan.

         Rule 23(a) is satisfied because the proposed class is sufficiently numerous so as to make

joinder impracticable, there are common questions with common answers capable of class wide

resolution, and the class representatives and Plaintiffs’ counsel will fairly and adequately represent

the class members’ interests. Additionally, the claims are addressable by class wide injunctive and

declaratory relief under Rule 23(b)(2) because Plaintiffs seek uniform relief from policies,

procedures, and practices that apply generally to the class as a whole. Certification of the proposed

class under Rule 23 to resolve these claims is warranted.



         DATED this 28th day of April, 2021

                                                            DAVIS WRIGHT TREMAINE LLP



                                                         By: s/ Gregory A. Chaimov
                                                           Gregory A. Chaimov, OSB #822180
                                                           gregorychaimov@dwt.com
                                                           1300 SW Fifth Avenue, Ste. 2400
                                                           Portland, OR 97201
                                                           Tel: (503) 241-2300; Fax: (503) 778-5299

                                                            A BETTER CHILDHOOD
                                                            Marcia Robinson Lowry (pro hac vice)
                                                            mlowry@abetterchildhood.org
                                                            Dawn J. Post (pro hac vice)
                                                            dpost@abetterchildhood.org
                                                            Aarti Iyer (pro hac vice)
                                                            aiyer@abetterchildhood.org
                                                            Anastasia Benedetto (pro hac vice)
                                                            abenedetto@abetterchildhood.org
                                                            Erin Gallagher (pro hac vice)
                                                            egallagher@abetterchildhood.org
                                                            355 Lexington Avenue, Floor 16
                                                            New York, NY 10017
                                                            Tel: (646) 795-4456 Fax: (212) 692-0415




Page 32 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001         DAVIS WRIGHT TREMAINE LLP
                                       1300 S.W. Fifth Avenue  Suite 2400
                                     Portland, Oregon 97201  (503) 241-2300
         Case 6:19-cv-00556-AA      Document 201            Filed 04/28/21     Page 39 of 39




                                                          DISABILITY RIGHTS OREGON
                                                          Emily Cooper, OSB #182254
                                                          ecooper@droregon.org
                                                          Thomas Stenson, OSB #152894
                                                          tstenson@droregon.org
                                                          511 SW 10th Avenue, Suite 200
                                                          Portland, OR 97205
                                                          Tel: (503) 243-2081; Fax: (503) 243-1738

                                                          PAUL SOUTHWICK LAW LLC
                                                          Paul C. Southwick, OSB #09141
                                                          paul@paulsouthwick.com
                                                          8420 N Ivanhoe St.
                                                          Portland, OR 97203
                                                          Tel: (503) 806 9517

                                                          Attorneys for Plaintiffs




Page 33 – PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO CERTIFY AS CLASS ACTION
4812-4116-4775v.1 0201450-000001       DAVIS WRIGHT TREMAINE LLP
                                     1300 S.W. Fifth Avenue  Suite 2400
                                   Portland, Oregon 97201  (503) 241-2300
